Exhibit 10.6
AMENDED AND RESTATED ADMINISTRATION AGREEMENT
     This Agreement (“Agreement”) is made as of May 2, 2011 by and between FIFTH
STREET FINANCE CORP., a Delaware corporation (the “Company”), and FSC, INC., a
New York corporation (the “Administrator”).
W I T N E S S E T H:
     WHEREAS, the Company is a closed-end management investment company that has
elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); and
     WHEREAS, the Company and the Administrator entered into an administration
agreement, dated as of December 14, 2007 (the “Original Administration
Agreement”); and
     WHEREAS, the Company and the Adviser desire to amend and restate in its
entirety the Original Administration Agreement to reflect changes in certain
non-substantive factual matters described therein that occurred subsequent to
the date of its execution.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

1.   Duties of the Administrator

          (a) Employment of Administrator. The Company hereby employs the
Administrator to act as administrator of the Company, and to furnish, or arrange
for others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Company (the “Board”), for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Company in any way or otherwise be
deemed agents of the Company.
          (b) Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, to the extent
the Company so requires, the Administrator shall provide the Company with office
facilities, equipment, clerical, bookkeeping and record keeping services at such
facilities and such other services as the Administrator, subject to review by
the Board, shall from time to time determine to be necessary or useful to
perform its obligations under this Agreement. The Administrator shall also, on
behalf of the Company, conduct relations with custodians, depositories, transfer
agents, dividend disbursing agents, other stockholder servicing agents,
accountants, attorneys, underwriters, brokers and dealers, corporate
fiduciaries, insurers, banks and such other persons in any such other capacity
deemed to be necessary or desirable. The Administrator shall make reports to the
Board of its

 



--------------------------------------------------------------------------------



 



performance of obligations hereunder and furnish advice and recommendations with
respect to such other aspects of the business and affairs of the Company, in
each case, as it shall determine to be desirable or as reasonably requested by
the Board; provided that nothing herein shall be construed to require the
Administrator to, and the Administrator shall not, provide any advice or
recommendation relating to the securities and other assets that the Company
should purchase, retain or sell or any other investment advisory services to the
Company pursuant to this Agreement. The Administrator shall provide portfolio
collections functions for interest income, fees and warrants and be responsible
for the financial and other records that the Company is required to maintain and
shall prepare, print and disseminate reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”).
In addition, the Administrator will assist the Company in determining and
publishing the Company’s net asset value, overseeing the preparation and filing
of the Company’s tax returns, and generally overseeing the payment of the
Company’s expenses and the performance of administrative and professional
services rendered to the Company by others.
2. Records
     The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records that it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by
Rule 31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.
3. Confidentiality
     All confidential information provided by a party hereto, including
nonpublic personal information (regulated pursuant to Regulation S-P of the
SEC), shall be used by any other party hereto solely for the purpose of
rendering services pursuant to this Agreement and, except as may be required in
carrying out this Agreement, shall not be disclosed to any third party, without
the prior consent of such providing party. The foregoing shall not be applicable
to any information that is publicly available when provided or thereafter
becomes publicly available other than through a breach of this Agreement, or
that is required to be disclosed to any regulatory or legal authority, or legal
counsel of the parties hereto, by judicial or administrative process or
otherwise by applicable law or regulation.
4. Compensation; Allocation of Costs and Expenses
     In full consideration of the provision of the services of the
Administrator, the Company shall reimburse the Administrator for the costs and
expenses incurred by the Administrator in

2



--------------------------------------------------------------------------------



 



performing its obligations and providing personnel and facilities hereunder. The
Company will bear all costs and expenses that are incurred in its operation,
administration and transactions and not specifically assumed by Fifth Street
Management LLC (the “Adviser”) pursuant to that certain Investment Advisory
Agreement, dated as of May 2, 2011 (the “Investment Advisory Agreement”) by and
between the Company and the Adviser. Costs and expenses to be borne by the
Company include, but are not limited to, fees and expenses relating to:
organizational and offering expenses; the investigation and monitoring of the
Company’s investments; the cost of calculating the Company’s net asset value;
the cost of effecting sales and repurchases of shares of the Company’s common
stock and other securities; management and incentive fees payable pursuant to
the Investment Advisory Agreement; fees payable to third parties relating to, or
associated with, making investments and valuing investments (including
third-party valuation firms); transfer agent and custodial fees; fees and
expenses associated with marketing efforts (including attendance at investment
conferences and similar events); federal and state registration fees; any
exchange listing fees; federal, state and local taxes; independent directors’
fees and expenses; brokerage commissions; costs of proxy statements,
stockholders’ reports and notices; costs of preparing government filings,
including periodic and current reports with the SEC; fidelity bond, liability
insurance and other insurance premiums; and printing, mailing, independent
accountants and outside legal costs and all other direct expenses incurred by
either the Administrator or the Company in connection with administering the
Company’s business, including payments under this Agreement.
5. Limitation of Liability of the Administrator; Indemnification
     The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its members, and any person
affiliated with its members to the extent they are providing services for or
otherwise acting on behalf of the Administrator, Adviser or the Company) shall
not be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company,
and the Company shall indemnify, defend and protect the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator, including
without limitation the Adviser, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the
Administrator’s duties or obligations under this Agreement or otherwise as
administrator for the Company. Notwithstanding the preceding sentence of this
Section 5 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any liability to the
Company or its security holders to which the Indemnified Parties would otherwise
be subject by reason of willful misfeasance, bad faith or gross negligence in
the performance of the Administrator’s duties or by reason of the reckless
disregard of the Administrator’s duties and obligations under this Agreement (to
the extent

3



--------------------------------------------------------------------------------



 



applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).
6. Activities of the Administrator
     The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each of its affiliates is free to render
services to others. It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Administrator
and its affiliates, as directors, officers, members, managers, employees,
partners, stockholders or otherwise, and that the Administrator and directors,
officers, members, managers, employees, partners and stockholders of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.
7. Duration and Termination of this Agreement
          (a) This Agreement shall become effective as of the first date above
written. This Agreement may be terminated at any time, without the payment of
any penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
directors or by the Administrator.
          (b) This Agreement shall remain in effect until March 1, 2012, and
thereafter shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by (a) the vote
of the Board, or by the vote of a majority of the outstanding voting securities
of the Company and (b) the vote of a majority of the Company’s directors who are
not parties to this Agreement or “interested persons” (as such term is defined
in Section 2(a)(19) of the Investment Company Act) of any such party, in
accordance with the requirements of the Investment Company Act and each of whom
is an “independent director” under applicable New York Stock Exchange listing
standards.
          (c) This Agreement may not be assigned by a party without the consent
of the other party; provided, however, that the rights and obligations of the
Company under this Agreement shall not be deemed to be assigned to a
newly-formed entity in the event of the merger of the Company into, or
conveyance of all of the assets of the Company to, such newly-formed entity;
provided, further, however, that the sole purpose of that merger or conveyance
is to effect a mere change in the Company’s legal form into another limited
liability entity. The provisions of Section 5 of this Agreement shall remain in
full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.
8. Amendments of this Agreement
     This Agreement may be amended pursuant to a written instrument by mutual
consent of the parties.

4



--------------------------------------------------------------------------------



 



9. Governing Law
     This Agreement shall be construed in accordance with the laws of the State
of New York and shall be construed in accordance with the applicable provisions
of the Investment Company Act. To the extent the applicable laws of the State of
New York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.
10. Entire Agreement
     This Agreement contains the entire agreement of the parties and supercedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof.
11. Notices
     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
Remainder of Page Intentionally Left Blank

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            FIFTH STREET FINANCE CORP.
      By:           Name:   Leonard M. Tannenbaum        Title:   Chief
Executive Officer     

            FSC, INC.
      By:           Name:   Bernard D. Berman        Title:   President     

6